               Case 1:19-cr-00494-RA Document 21 Filed 12/30/19 Page 1 of 1
                                               U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J Mollo Building
                                                      One Saint Andrew 's Plaza
                                                      New York, New York 10007




By ECF and Email                                                                      USDC-SD:\1Y
The Honorable Ronnie Abrams
                                                                                      DOCL"l\f £NT
United States District Judge
Southern District of New York                                                         ELECTRO.\TfCALL y FILED
Thurgood Marshall Courthouse                                                        ! DOC#:
40 Foley Square
                                                                                    bo,rrr=,,~.[~D:~/l~z~3-6/~,,-=
New York, New York 10007
Abrams_NYSDChambers@nysd.uscourts.gov                                                   --
      Re:      United States v. Jorge Rocha Gomez, alkla "P.J.," 19 Cr. 494 (RA)

Dear Judge Abrams:

       The Government submits this letter further to the Court's order of December 10, 2019
(ECF No. 20), on behalf of all parties, to request a 90-day adjournment of the trial scheduled for
January 14, 2020, until April 13, 2020. The parties request such an adjournment so that the parties
may continue to discuss a potential pre-trial resolution of the case.

        In light of the parties' continuing pre-trial resolution discussions, the Government requests
that the time between January 14, 2020, and April 13, 2020, or the date of the next conference,
whichever is later, be excluded under the Speedy Trial Act, 18 U.S.C. § 316l(h)(7)(A). The
Government respectfully submits that the proposed exclusion would be in the interest of justice.


                                              Respectfully yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                           By: Isl Daniel H. Wolf
                                              Assistant United States Attorney
                                              (212) 637-2337

cc:         Mark Gombiner, Esq. (via ECF and email)
                              ....-------------------------------,
                               Application granted. The trial scheduled to begin on January 14, 2020 is
                               adjourned until April 13, 2020. Pursuant to the Speedy Trial Act, time is
                               excluded between January 14, 2020 and April 13, 2020.

                               SO ORDERED.


                                                 Ronni Abrams, U.S.D.J.
                                                 December 30, 2019
